             Case 7:19-mj-08152-MRG Document 11 Filed 09/30/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        Case No.: /'{ Mft(,,   JJ51-    (MRG)
                                      Plaintiff,
                                                        ORDER OF DISMISSAL
                       -against-




                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                            SO ORDERED.




Dated:           3o~ day of S e.~-k.rn kj!_              ,2o i:2...o
               Poughkeepsie, New     ork
